

117 HR 2818 IH: Mitigate Methane Now Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2818IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Ms. Sherrill (for herself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to establish a grant program for States to offset incremental rate increases paid by low-income households resulting from the implementation of infrastructure programs that are designed to accelerate the necessary replacement, repair, or maintenance of natural gas distribution systems, and for other purposes.1.Short titleThis Act may be cited as the Mitigate Methane Now Act. 2.Improving the natural gas distribution system(a)ProgramThe Secretary of Energy shall establish a grant program to provide financial assistance to States to offset the incremental rate increases paid by low-income households resulting from the implementation of infrastructure replacement, repair, and maintenance programs that are approved by the rate-setting entity and designed to accelerate the necessary replacement, repair, or maintenance of natural gas distribution systems.(b)Date of eligibilityAwards may be provided under this section to offset rate increases described in subsection (a) occurring on or after the date of enactment of this Act.(c)PrioritizationThe Secretary shall collaborate with States to prioritize the distribution of grants made under this section. At a minimum, the Secretary shall consider prioritizing the distribution of grants to States which have—(1)authorized or adopted enhanced infrastructure replacement programs or innovative rate recovery mechanisms, such as infrastructure cost trackers and riders, infrastructure base rate surcharges, deferred regulatory asset programs, and earnings stability mechanisms; and(2)a viable means for delivering financial assistance to low-income households.(d)Auditing and reporting requirementsThe Secretary shall establish auditing and reporting requirements for States with respect to the performance of eligible projects funded pursuant to grants awarded under this section.(e)Prevailing wagesAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work assisted, in whole or in part, by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40. With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40.(f)DefinitionsIn this section:(1)Innovative rate recovery mechanismsThe term innovative rate recovery mechanisms means rate structures that allow State public utility commissions to modify tariffs and recover costs of investments in utility replacement incurred between rate cases.(2)Low-income householdThe term low-income household means a household that is eligible to receive payments under section 2605(b)(2) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)).(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $250,000,000 in each of fiscal years 2022 through 2031.